Citation Nr: 0525703	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to July 11, 1990, for 
the award of service connection for schizophrenia, paranoid 
type.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
schizophrenia and assigned an effective date of July 11, 
1990, for this award.  He subsequently perfected an appeal of 
this assigned effective date.  

In a January 2003 decision, the Board denied the veteran's 
claim.  However, that decision was vacated by the U.S. Court 
of Appeals for Veterans Claims (Court) within an April 2003 
order, and returned to the Board.  The appeal was 
subsequently remanded by the Board to the RO in September 
2003 for additional development.  It has now been returned to 
the Board.  

In July 2005, the veteran was informed that his lawyer was no 
longer allowed to represent veterans before the VA.  The 
veteran was provided several options, but did not respond 
within the 30 days requested.  The Board will proceed with 
the adjudication of the veteran's claim.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran was previously denied service connection for 
a psychiatric disability in July 1973, September 1980, August 
1982, and June 1983, and he did not initiate a timely appeal 
of these decisions.  

3.  The veteran's application to reopen his service 
connection claim for a psychiatric disability was received on 
July 11, 1990.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 
1990, for an award of service connection for schizophrenia, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002); 
38 C.F.R. § 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to July 11, 1990, 
for the award of service connection for schizophrenia.  
Except as otherwise provided for in circumstances not 
applicable to this case, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2004).  The 
effective date of an award of service connection based on new 
and material evidence after a final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2004).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2004).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, the veteran's July 11, 1990, effective 
date is based on the receipt that same date of an informal 
application for service connection for a psychiatric 
disability.  This benefit was subsequently awarded within an 
October 2001 rating decision.  Prior to that decision, the 
veteran was denied service connection for a psychiatric 
disability by the RO in July 1973, September 1980, August 
1982, and June 1983, and in the absence of timely appeals of 
these decisions, they became final.  

The veteran contends he should be awarded an effective date 
back to October 1982, the date of a prior claim for service 
connection for a psychiatric disability, and when he was 
awarded nonservice-connected pension.  He also contends that 
a July 1973 communication with VA constituted a Notice of 
Disagreement with a prior denial.  These contentions will be 
considered in turn.  

Considering first the July 1973 statement from the veteran's 
accredited representative, the Board notes that in June 1972, 
the veteran was denied entitlement to nonservice-connected 
pension, and was so informed via a June 3, 1972 letter; thus, 
any statement received by VA in July 1973 would be too late 
to serve as a Notice of Disagreement to the June 1972 rating 
decision.  However, the July 1973 statement was accepted as 
application to reopen his claim, and in a subsequent July 
1973 rating decision, he was denied service connection for a 
nervous condition.  Since the representative's statement was 
date-stamped July 2, 1973, and the veteran was informed of 
the denial of service connection for a nervous condition via 
letter date-stamped July 25, 1973, the representative's 
statement also cannot serve as a Notice of Disagreement to 
the July 1973 rating decision.  The record is otherwise 
devoid of any correspondence received within a year of the 
July 1973 rating decision which could serve as a Notice of 
Disagreement.  The July 1973 decision is therefore final, and 
an effective date back to 1973 is not warranted.  

The veteran was also denied service connection for a nervous 
condition within an April 1980 rating decision, and was sent 
a May 1980 notification letter.  This claim was reconsidered 
by the RO in September 1980 based on the receipt of 
additional evidence and again denied, and the veteran was so 
informed that same month.  No documents were submitted by the 
veteran within a year of the September 1980 rating decision 
which could be construed as a Notice of Disagreement; thus, 
the September 1980 rating decision also became final.  

Finally, the Board observes that the veteran was denied 
service connection for a nervous condition within an August 
1982 rating decision, and was so informed that same month.  
Within a year of that decision and notification letter, the 
veteran sent April 1983 and May 1983 statements to Members of 
Congress indicating a belief in entitlement to service 
connection for a psychiatric disability.  However, these 
documents may not be accepted either as Notices of 
Disagreement with the August 1982 rating decision, or 
informal claims.  First, these statements were filed with 
Members of Congress, not the RO, the agency which originated 
the August 1982 rating decision; however, the law requires a 
Notice of Disagreement be filed with the agency of original 
jurisdiction.  See 38 U.S.C.A. § 7015(b)(1) (West 2002).  
Next, while the veteran's statements were subsequently 
forwarded to VA by his Members of Congress, these Congressmen 
were not the veteran's accredited representatives, and thus 
could not file a Notice of Disagreement on his behalf.  See 
38 U.S.C.A. § 7015(b)(1) (West 2002).  Thus, the veteran's 
April and May 1983 statements may not be construed as Notices 
of Disagreement with the August 1982 rating decision.  

In any event, it is important to note that in Gallegos v. 
Gober, 14 Vet. App. 50, 58 (2000), the Court indicated that 
that a notice of disagreement must: (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative (emphasis added).  
The Court in Gallegos found that intent to appeal an RO's 
decision to the Board was not required to find a valid notice 
of disagreement.  Id. at 57.  This determination was 
overturned by the United States Court of Appeals for the 
Federal Circuit in Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  In both the decisions (from the Court and 
Federal Circuit) an express disagreement with a specific 
determination of the agency of original jurisdiction was 
required for a valid notice of disagreement, which is not 
seen in this case.

These statements may be construed as informal claims under 
38 C.F.R. § 3.155.  However, the Board also notes that in a 
June 1983 letter, the RO informed the veteran that his 
service connection claim for a psychiatric disability "will 
remain in a disallowed status."  Thus, the veteran's April 
and May 1983 statements were treated as informal claims by 
the RO, which continued the prior denials of service 
connection for a psychiatric disability.  The veteran did not 
file a Notice of Disagreement to this rating decision.  

The RO assigned an effective date of July 11, 1990, the date 
the RO received the veteran's application to reopen his 
service connection claim for a psychiatric disability.  When 
this claim of service connection for schizophrenia was 
subsequently granted, the medical evidence demonstrated that 
his psychiatric disorder was present on July 11, 1990, the 
date of receipt of the veteran's claim to reopen.  Thus, the 
RO's assignment of an effective date of July 11, 1990, was 
legally correct.  In light of the prior final RO decisions in 
July 1973, September 1980, August 1982, and June 1983, none 
of which the veteran perfected on appeal, the Board finds 
that entitlement to service connection for a psychiatric 
disorder prior to July 11, 1990 is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2004).  
Accordingly, the Board finds that an effective date prior to 
July 11, 1990 must be denied as a matter of law. 

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Statement of the 
Case, the various Supplemental Statements of the Case, and 
the RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  All VA and private 
medical records have been obtained, as has been indicated by 
the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  For these reasons, his appeal is 
ready to be considered on the merits.  

The Board has considered the joint motion in this case and 
the Court holding in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court held that 38 U.S.C.A. § 5103(a) 
requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal in October 2001, subsequent to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in July 2004, 
in light of the additional development performed subsequent 
to October 2001.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

It is important to note that the entire basis of the 
September 2003 Board remand (and the RO's extensive efforts 
to meet the requirements of the Board's remand) was to meet 
the requirements of the duty to inform.  The evidence 
obtained as the result of this effort provides no basis to 
grant this claim, in which the fundamental issue is not the 
nature and extent of the disorder at this time, but a 
procedural question, as described above.  


ORDER

Entitlement to an effective date prior to July 11, 1990, for 
the award of service connection for a psychiatric disability 
is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


